      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 1 of 54




 1 ALLAN STEYER (Bar No. 100318)
   JILL M. MANNING (Bar No. 178849)
 2 D. SCOTT MACRAE (Bar No. 104663)
   STEYER LOWENTHAL BOODROOKAS
 3
       ALVAREZ & SMITH LLP
 4 235 Pine Street, 15th Floor
   San Francisco, CA 94104
 5 Telephone: (415) 424-3400
   Facsimile: (415) 421-2234
 6 asteyer@steyerlaw.com

 7 jmanning@steyerlaw.com
   smacrae@steyerlaw.com
 8
   CLIFFORD H. PEARSON (Bar. No. 108523)
 9 DANIEL L. WARSHAW (Bar No. 185365)
   THOMAS J. NOLAN (Bar No. 66992)
10 ALEXANDER L. SIMON (Bar No. 305734)
   PEARSON, SIMON & WARSHAW, LLP
11
   15165 Ventura Boulevard, Suite 400
12 Sherman Oaks, CA 91403
   Telephone: (818) 788-8300
13 Facsimile: (818) 788-8104
   cpearson@pswlaw.com
14 dwarshaw@pswlaw.com
   tnolan@pswlaw.com
15
   asimon@pswlaw.com
16
   Counsel for Plaintiffs and
17 the Class

18
                              UNITED STATES DISTRICT COURT
19
                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
20

21
   CHRISTINA GRACE and KEN POTTER                CASE NO. 5:17-cv-00551-LHK-NC
22 Individually and on Behalf of All Others
   Similarly Situated,                           CLASS ACTION
23
                  Plaintiffs,                    DECLARATION OF DANIEL L.
24                                               WARSHAW IN SUPPORT OF MOTION
          vs.                                    FOR PRELIMINARY APPROVAL OF
25                                               CLASS ACTION SETTLEMENT
   APPLE INC.,
26
                  Defendant.
27

28
     927604.3                                                 Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 2 of 54




 1              Daniel L. Warshaw declares:

 2              1.    I am an attorney duly admitted to practice before this Court. I am a Partner at

 3 Pearson, Simon & Warshaw, LLP and appointed co-lead counsel for Plaintiffs and the Class.

 4              2.    I am one of the attorneys principally responsible for the handling of this matter (the

 5 “Action”) and was appointed by the Court as Class Counsel. I am personally familiar with the

 6 facts set forth in this declaration. If called as a witness I could and would competently testify to

 7 the matters stated herein.

 8              3.    Attached hereto as Exhibit 1 is a true and correct executed copy of the Settlement

 9 Agreement between Plaintiffs and Apple, Inc. Attached to the Settlement Agreement is the Email

10 Notice, Long-Form Notice, Postcard Notice, [Proposed] Order Granting Preliminary of Class

11 Action Settlement and Application for Inclusion in the Class, as Exhibits A-E, respectively.

12              4.    On November 9, 2018, the parties attended an all-day mediation session before the

13 Honorable William J. Cahill (Ret.), at JAMS in San Francisco. The parties were unable to reach a

14 settlement.

15              5.    On October 22, 2019, the parties returned to JAMS for a second mediation before

16 Judge Cahill but were again unable to reach agreement on all terms of a settlement.

17              6.    After the second mediation, Judge Cahill engaged in extensive settlement

18 discussions with each party but ultimately a settlement was not reached.

19              7.    On December 5, 2019, Magistrate Judge Cousins held an all-day settlement

20 conference, but the parties were unable to resolve the Action.

21              8.    After extensive follow-up discussions, the parties attended a second in-person

22 settlement conference with Magistrate Judge Cousins on January 16, 2020 that also failed to result

23 in a settlement.

24              9.    Magistrate Judge Cousins continued conferring with the parties and, on January 31,

25 2020, made a mediator’s proposal.

26              10.   On February 6, 2020, Magistrate Judge Cousins informed the parties that both
27 parties had accepted the mediator’s proposal.

28              11.   Plaintiffs served 65 Requests for Production, 43 Interrogatories, and 42 Requests
     927604.3                                           2     Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 3 of 54




 1 for Admission on Apple.

 2              12.   The parties engaged in extensive negotiations over search terms and ESI

 3 production, resulting in 6 motions to compel, and Apple produced 1,025,596 pages of documents.

 4              13.   Plaintiffs took seven depositions of Apple, including two Rule 30(b)(6) depositions,

 5 and four depositions of non-parties.

 6              14.   There were seven depositions of the parties’ five experts. Plaintiffs’ experts, Dr.

 7 Hastings and Dr. Jones, were deposed twice and once, respectively. Apple’s experts, Ms. Trexler

 8 and Dr. Malhotra were each deposed once, and Dr. Rubin was deposed twice.

 9              15.   Apple deposed both Class Representatives.

10              16.   Apple requested and the Court ordered (over Plaintiffs’ objection), forensic

11 imaging of the Class Representatives’ three iPhone 4 devices. The Class Representatives

12 surrendered their devices for several months into the custody of a neutral third party, who

13 conducted forensic imaging consistent with the Court’s Order. The neutral third party produced

14 extensive data from the Plaintiffs’ devices, including all data and information regarding FaceTime,

15 Wi-Fi use, Wi-Fi connection history, and Wi-Fi networks. This production totaled over 370,000

16 files from within the Settings, Diagnostics, and Usages tabs, or otherwise related to the phone

17 settings in general. Dkt. No. 154.

18              17.   Class Counsel secured satisfactory terms of settlement only after a thorough

19 investigation of the factual and legal issues raised in this Action.

20              18.   Drawing upon their considerable experience and expertise, Class Counsel

21 negotiated and evaluated the Settlement and ultimately determined that the Settlement provided

22 significant and substantive relief to the Class in the face of significant litigation risks.

23              19.   During the pendency of this litigation, Class Counsel, among other things:

24              •     Identified and investigated Apple’s conduct in causing the alleged FaceTime Break,
25                    which included significant research on the technical aspects on how FaceTime

26                    worked and was broken, Apple’s representations and conduct related thereto, and
27                    the merit of potential legal claims related to Apple’s conduct;

28
     927604.3                                           3     Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 4 of 54




 1              •     Drafted a complaint and subsequently, in response to Apple’s motion to dismiss, an
 2                    amended complaint;

 3              •     Overcame Apple’s second motion to dismiss, which required extensive legal
 4                    research and briefing on complex issues such as Article III standing and the legal

 5                    sufficiency of Plaintiffs’ trespass to chattels and Unfair Competition Law causes of

 6                    action;

 7              •     Undertook extensive, hotly contested discovery, which included seeking and
 8                    defending numerous motions to compel, managing the Court-ordered forensic

 9                    imaging of Plaintiffs’ devices by a third-party neutral; preparing for and taking the

10                    depositions of key fact and 30(b)(6) witnesses; and defending Plaintiffs’

11                    depositions;

12              •     Obtained necessary sales data from third parties by subpoena after comprehensive
13                    negotiations in order to prepare a damages model;

14              •     Retained experts to opine on merits and damages issues, and prepared multiple
15                    expert reports;

16              •     Deposed Apple’s experts;
17              •     Obtained certification of a California Class, which required in-depth legal research
18                    and briefing on predominance, choice of law, damages, and other issues related to

19                    the Class;

20              •     Successfully opposed a potentially dispositive motion for summary judgment;
21              •     Participated in four in-person mediation sessions and numerous follow-up
22                    discussions, including extensive and prolonged negotiations regarding the terms of

23                    the Settlement Agreement, notice to the class, and claims administration; and

24              •     Prepared for trial, which included filing and responding to motions in limine,
25                    drafting, negotiating, and filing proposed jury instructions, a verdict form, and voir

26                    dire, and planning, preparing, and filing exhibit lists and proposed findings of fact
27                    and law.

28              20.   The Settlement resulted from extensive, arm’s-length negotiations with two
     927604.3                                            4    Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 5 of 54




 1 experienced and well-respected jurists and was reached following a mediator’s proposal from a

 2 Magistrate Judge.

 3              21.   The Settlement Administrator will establish a Settlement Website and post the

 4 operative complaint and answer, the Settlement Agreement, the Long-Form Notice, the

 5 Preliminary Approval Order, Plaintiffs’ Motion for Attorneys’ Fees and Costs, a set of frequently

 6 asked questions, information on how to object or request exclusion, and contact information of

 7 Class Counsel and the Settlement Administrator.

 8              22.   Class Counsel’s estimated lodestar through February 2020 is $8,398,910. The

 9 maximum fee that Class Counsel will request, 30% of the Settlement fund, results in a “negative

10 multiplier” of 0.64.

11              23.   The two Class Representatives have actively participated in this litigation for more

12 than three years, including (i) reviewing the pleadings and responding to discovery requests, (ii)

13 surrendering their iPhone devices to a third-party neutral for forensic imaging for a period of

14 several months, (iii) preparing for and being deposed, (iv) conferring with Class Counsel during

15 mediation and settlement conferences, and (v) regularly consulting with Class Counsel regarding

16 the progress of the Action.

17              24.   Based upon the representations made to me by the Plaintiffs, Co-Class Counsel,

18 and Apple’s counsel, the parties and their counsel do not have any affiliation with the proposed cy

19 pres recipient, the Rose Foundation, which the parties have agreed to use only in the event that cy

20 pres is selected pursuant to the Settlement Agreement as a mechanism for disposing of residual

21 funds.

22              25.   Epiq Systems, Inc., the proposed settlement administrator, estimates that it will cost

23 approximately $1.4 million to administer the Settlement.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /
     927604.3                                           5     Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 6 of 54




 1              26.    Based upon my experience litigating class actions for over twenty years, in my

 2 view, the proposed Settlement is fair, reasonable and adequate.

 3              I declare under penalty of perjury under the law of the United State of America that the

 4 foregoing is true and correct.

 5              Executed on April 27, 2020, at Sherman Oaks, California.

 6
                                                                /s/ Daniel L. Warshaw
 7                                                                 DANIEL L. WARSHAW
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     927604.3                                            6    Case No. 5:17-cv-00551-LHK-NC
           DECLARATION OF DANIEL L. WARSHAW IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 7 of 54




  EXHIBIT 1
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 8 of 54




                   SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Settlement” or “Agreement”) is made as
of April 17, 2020, by and between Christina Grace and Kenneth Potter, Jr. (“Plaintiffs” or
“Class Representatives”), individually and as representatives of the “Settlement Class” as
defined below, and Apple Inc. (“Apple,” and together with Plaintiffs, the “Parties”).

                                      DEFINITIONS

        As used herein, the following terms have the meanings set forth below:

A.      “Action” shall mean the litigation styled Christina Grace and Ken Potter,
        Individually and on behalf of all others similarly situated v. Apple Inc., Case No.
        5:17-cv-00551-LHK-NC, filed in the United States District Court for the Northern
        District of California (the “Court”).

B.      “Apple Counsel” shall mean Apple’s counsel of record in this Action.

C.      “Application for Inclusion in the Class” shall mean the application form that a
        Settlement Class Member must complete to request membership in the Settlement
        Class if they did not receive notice that they are part of the Settlement Class based
        on Apple’s company data, in the form attached hereto as Exhibit E.

D.      “Attorneys’ Fee and Expense Payment” shall mean the amount of attorneys’ fees
        and reimbursement of costs and expenses awarded to Class Counsel by the Court
        from the Settlement Fund.

E.      “Class Counsel” shall mean:

         Jill M. Manning, on behalf of           Daniel L. Warshaw, on behalf of
         Steyer Lowenthal Boodrookas             Pearson, Simon & Warshaw, LLP
         Alvarez & Smith LLP                     15165 Ventura Blvd., Suite 400
         235 Pine Street, 15th Floor             Sherman Oaks, CA 91403
         San Francisco, CA 94104                 (818) 788-8300
         (415) 421-3400                          dwarshaw@pswlaw.com
         jmanning@steyerlaw.com


         David F.E. Tejtel, on behalf of         John Austin Curry, on behalf of
         Friedman Oster & Tejtel PLLC            Caldwell Cassady & Curry
         493 Bedford Center Road, Suite          2121 N. Pearl Street, 12th Floor
         2D                                      Dallas, Texas 75201
         Bedford Hills, NY 10507                 (214) 888-4848
         (888) 528-1108                          acurry@caldwellcc.com
         dtejtel@fotpllc.com




                                             1
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 9 of 54




F.      “Class Member” shall mean customers who owned one or more non-Jailbroken
        Apple iPhone 4 or Apple iPhone 4S devices running iOS 6 or an earlier operating
        system as of April 16, 2014, and who were in California on that date.

G.      “Class Payment” shall mean an equal share of the Net Settlement Fund for each
        device falling within the Court’s definition of the Settlement Class.

H.      “Effective Date” means the first day after which all of the following events and
        conditions of this Settlement Agreement have occurred or have been met: (a) the
        Court has entered a Final Approval Order approving the Settlement, and (b) the
        Court has entered judgment that has become final (“Final”) in that the time for
        appeal or writ of certiorari has expired or, if an appeal or writ of certiorari is taken
        and the Settlement is affirmed, the time period during which further petition for
        hearing, appeal, or writ of certiorari can be taken has expired. If the judgment is
        set aside, materially modified, or overturned by the trial court or on appeal, and is
        not fully reinstated on further appeal, the judgment shall not become Final. In the
        event of an appeal or other effort to obtain review, the Parties may agree jointly in
        writing to deem the Effective Date to have occurred; however, there is no obligation
        to agree to advance the Effective Date.

I.      “Email Notice” shall mean the Summary Notice of Class Action Settlement to be
        emailed to Class Members in connection with the Settlement, in the form attached
        hereto as Exhibit A, and as set forth in Section 6.2, below.

J.      “Final Approval Hearing” means the Court hearing where the Plaintiffs will request
        that the Final Approval Order be entered approving this agreement, and where Class
        Counsel will request that the Court approve the Fee, Cost, and Expense Award and
        the Service Awards. The Final Approval Hearing must occur at least 35 days after
        the Objection and Exclusion Deadline, on such date as set by the Court.

K.      “Final Approval Order” means the judgment and order to be entered by the Court
        which approves the Settlement and sets the amounts of the Attorneys’ Fee and
        Expense Payment and the Incentive Awards.

L.      “First Amended Class Action Complaint” means the First Amended Class Action
        Complaint filed in this Action.

M.      “Incentive Award” means the award sought by each Class Representative—and
        subsequently approved by the Court—in consideration for their service during the
        course of the Action.

N.      A “Jailbroken” iPhone is one where the user has intentionally removed
        programmed limitations in order to modify the iPhone device’s functionality, run
        unauthorized applications, or otherwise change the iPhone device’s performance.

O.      “Long-form Notice” means the long-form Notice of Class Action Settlement in the
        form attached hereto as Exhibit B, which will be available to Class Members on the
        Settlement Website or from the Settlement Administrator.


                                               2
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 10 of 54




P.      “Net Settlement Fund” means the Settlement Fund, reduced by the sum of the
        following amounts: (1) the costs of notice and the costs of administering the
        settlement, as set forth in Section 6.4 below; and (2) any Attorneys’ Fee and
        Expense Payment to Class Counsel, and any Incentive Award to the Class
        Representatives, as set forth in Sections 7.1 and 7.2 below.

Q.       “Notice Date” shall mean the date set forth in the Preliminary Approval Order for
        commencing the transmission of the Email Notice.

R.       “Objection” means the written notice that a Settlement Class Member may submit
        to the Court in order to object to the Settlement.

S.       “Objection and Exclusion Deadline” means the date by which a Settlement Class
        Member must submit an Objection to this Agreement to the Court or an Opt-Out
        Form to the Settlement Administrator. The Objection and Exclusion Deadline shall
        be 60 days after the Notice Date.

T.      “Objector” means a person or entity who submits an Objection.

U.      “Postcard Notice” means the Summary Notice of Class Action Settlement in the
        form of the postcard attached hereto as Exhibit C, to be mailed in accordance with
        Section 6.2.4 below.

V.      “Preliminary Approval Order” means the Court’s order preliminarily approving the
        settlement and providing for notice to the Settlement Class.

W.      “Request for Exclusion” means that a Class Member can be excluded from the
        Settlement by submitting a written request to the Settlement Administrator
        containing their name, address, email address and if available, the serial number of
        the iPhone 4 or iPhone 4S.

X.      “Released Persons” shall mean Apple and each of its past or present directors,
        officers, employees, agents, insurers, shareholders, attorneys, advisors, consultants,
        representatives, partners, affiliates, parents, subsidiaries, joint venturers,
        independent contractors, wholesalers, resellers, distributors, retailers, related
        companies, and divisions, and each of their predecessors, successors, heirs, and
        assigns.

Y.      “Releasing Persons” shall mean Plaintiffs and all Settlement Class Members,
        including any and all of their respective heirs, executors, administrators, or assigns.

Z.      “Settlement” or “Settlement Agreement” shall mean this agreement and the
        settlement and release described herein.

AA.     “Settlement Administrator” shall mean Epiq Systems, Inc. an independent
        settlement administrator.




                                              3
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 11 of 54




BB.    “Settlement Class” or “Settlement Class Member” means all Class Members other
       than those excluded as defined below. The Settlement Class excludes Apple; any
       entity in which Apple has a controlling interest; Apple’s directors, officers, and
       employees; Apple’s legal representatives, successors, and assigns; and all persons
       who validly request exclusion from the Settlement Class.

CC.    “Settlement Fund” means a non-reversionary cash fund total of $18,000,000.00 to
       be paid by Apple in accordance with the terms of this Settlement Agreement.

DD.    “Settlement Website” means a publicly accessible website created and maintained
       by the Settlement Administrator for the purpose of providing the Settlement Class
       with notice of and information about the proposed Settlement as well as submission
       of Applications for Inclusion in the Class and address verification.

                                       RECITALS

       This Agreement is made for the following purposes and with reference to the
following facts:

       WHEREAS, on April 16, 2014, a certificate used for certain security features in
Apple’s iPhone devices expired. As a consequence, iPhone 4 and iPhone 4S users who
were running the iOS 6 operating system, or an earlier operating system version, were no
longer able to use the FaceTime video calling functionality unless they updated their
device’s software to the then-current version of the iOS 7 operating system (the alleged
“FaceTime Break”).

        WHEREAS, on February 2, 2017, plaintiff Grace filed the first complaint in the
Action. An Amended Complaint was filed on April 5, 2017 on behalf of both Plaintiffs.
The Action alleged claims for trespass to chattels and violation of California’s Unfair
Competition Law by Apple related to the April 16, 2014 alleged “FaceTime Break.”
Plaintiffs alleged that updating their iPhone 4 and iPhone 4S devices’ operating system to
iOS 7 to restore FaceTime functionality had detrimental effects on the performance of those
devices, leaving them with the choice of remaining without FaceTime functionality,
restoring it at the cost of device performance, or purchasing a new device.

        WHEREAS, the Court certified a plaintiff class consisting of “All owners of non-
Jailbroken Apple iPhone 4 or Apple iPhone 4S devices in California who on April 16,
2014, had iOS 6 or earlier operating systems on their iPhone 4 or iPhone 4S devices.”

        WHEREAS, the Parties have investigated the facts and have analyzed the relevant
legal issues regarding the claims and defenses asserted in this Action, including through
significant motion practice and extensive fact and expert discovery. The Parties also
conducted two mediations before the Hon. William Cahill (Ret.), on November 9, 2018
and October 22, 2019, and further settlement conferences before the Hon. Nathanael
Cousins on December 5, 2019 and January 16, 2020.

        WHEREAS, Class Counsel and the Class Representatives believe that the claims
asserted in the Action have merit and have examined and considered the benefits to be


                                            4
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 12 of 54




obtained under this Settlement, the risks associated with the continued prosecution of this
complex and potentially time-consuming litigation, and the likelihood of ultimate success
on the merits, and have concluded that the Settlement is fair, adequate, reasonable and in
the best interests of the Class Members.

        WHEREAS, Apple has at all times denied and continues to deny any and all alleged
wrongdoing or liability. Specifically, Apple denies that it has committed any trespass to
chattels, and that its conduct with respect to FaceTime on iPhone 4 and iPhone 4S devices,
or with respect to the certificate that expired on April 16, 2014, violated the Unfair
Competition Law or any other law. Even so, taking into account the uncertainty and risks
inherent in litigating this case through trial, Apple has concluded that continuing to defend
this Action would be burdensome and expensive.

        WHEREAS, the Parties desire to settle the Action in its entirety as to the Plaintiffs,
the Settlement Class, and Apple with respect to all claims arising out of the facts underlying
this Action. The Parties intend this Agreement to bind Plaintiffs (both as the Class
Representatives and individually), Apple, Class Counsel, and all members of the
Settlement Class as defined herein.

        WHEREAS, Plaintiffs alleged a nationwide class in the Complaint and the First
Amended Class Action Complaint and moved to certify a nationwide class in their motion
for class certification. However, the court certified a California class only.

        *WHEREAS, Class Counsel represent that they do not represent anyone other than
plaintiffs Grace and Potter with claims against Apple regarding the FaceTime Break as
alleged in the First Amended Class Action Complaint.

         *WHEREAS, Class Counsel represent that they do not have an interest in any other
litigation against Apple regarding the “FaceTime Break” as alleged in the First Amended
Class Action Complaint; and

         *WHEREAS, following extensive research, analysis and discussion, Class Counsel
in this case believe that the statutes of limitations governing the timely filing of claims
relating to FaceTime ceasing to function on April 16, 2014, have expired in many states,
including but not limited to Texas, New York, Pennsylvania, Ohio, Georgia, North
Carolina, Michigan, Arizona, Indiana, Maryland, Tennessee, and Virginia, and possibly
Illinois, Arkansas, Iowa, and Nebraska. Class Counsel does not intend for the preceding
statement to abridge the rights of consumers in any state(s).

       In light of the foregoing, for good and valuable consideration, the Parties, and each
of them, hereby warrant, represent, acknowledge, covenant, and agree, subject to approval
by the Court, as follows:

1.      CONFIDENTIALITY

1.1     *Other than to a court in any case filing, the Parties, Class Counsel, and Apple
        Counsel agree that the terms of this Settlement Agreement and all associated
        documents, including the negotiations leading to the execution of the Settlement


                                              5
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 13 of 54




        Agreement and the Settlement Agreement itself, shall not be disclosed. This
        prohibition includes, but is not limited to, initiating publicity regarding the
        settlement, publications on any website of the amount of the settlement (with or
        without identifying information), and the submission of information to Jury
        Verdicts. The Parties intend this paragraph to prohibit the Parties, Class Counsel
        and Apple Counsel from discussing, answering questions about, promoting or
        publicizing the Settlement Agreement or its terms, or the negotiations leading to
        the Settlement Agreement, with anyone other than the Court, Class Members, or
        those individuals necessary to effectuate the terms of the Settlement Agreement.
        Furthermore, neither Apple, the named Plaintiffs, nor their counsel shall post about
        or discuss the Action or the settlement online or on social media. Notwithstanding
        the foregoing:

        1)     The Parties may respond to inquiries from the press and tell the public in
               general only that this Action “has been resolved between the parties” and
               refer to the Settlement Website.

        2)     The Parties may disclose the terms of the Settlement Agreement:

               a.      Where required by law (e.g., income tax returns); and

               b.      To accountants or other tax professionals for the purpose of
                       preparing tax forms.

        3)     Class Counsel may list the Action on their law firm websites and publicity
               materials as a representative case along with a neutral and factual
               description of the subject matter of the Action agreed to by the Parties.

1.2     *The Parties will continue to comply with the Stipulated Protective Order in this
        Action, including paragraph 13 governing the return or destruction of any material
        produced under the Protective Order, and the certification that all Protected
        Material was returned or destroyed.

1.3     *It is expressly understood that Sections 1.1–1.2 set forth a substantial and material
        provision of the Agreement and an intentional breach of these sections will support
        a cause of action for breach of contract and will entitle the aggrieved parties to
        recover damages flowing from such breach specifically, including, but not limited
        to, damages in the sum of $25,000.00. It is expressly agreed that the non-exclusive
        damages set forth in this paragraph in the event of a breach are not a penalty but
        are fair and reasonable in light of the difficulty of proving prejudice to the Parties
        in the event of such a breach.

2.      CONSIDERATION FOR SETTLEMENT AND CLASS PAYMENTS

2.1     Settlement Fund. Apple’s total financial commitment under this Agreement shall
        be $18,000,000.00. Within 60 days after the Effective Date, Apple shall transfer
        $18,000,000.00 into an account established by the Settlement Administrator for the
        Settlement Fund.


                                              6
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 14 of 54




2.2   The Settlement Administrator shall agree to hold the Settlement Fund in an interest-
      bearing account and administer the Settlement Fund, subject to the continuing
      jurisdiction of the Court and from the earliest possible date, as a qualified settlement
      fund as defined in Treasury Regulation § 1.468B-1 et seq. Any taxes owed by the
      Settlement Fund shall be paid by the Settlement Administrator out of the Settlement
      Fund. The interest earned in the aforementioned account shall be added to the
      Settlement Fund.

2.3   Disposition of the Settlement Fund. The Settlement Fund shall be applied as
      follows:

      (1)    to pay the costs of notice and the costs of administering the Settlement, as
             set forth in Section 6.4 below;

      (2)    to pay any approved Attorneys’ Fee and Expense Payment to Class Counsel,
             and any Incentive Award to the Class Representatives, as set forth in Section
             7.1 and 7.2 below; and

      (3)    to distribute the Net Settlement Fund to Settlement Class Members as set
             forth in Section 2.4 below.

2.4   Settlement Class Members who meet the criteria set forth below in this Section 2.4
      according to Apple company records shall receive one Class Payment for each
      qualifying iPhone 4 or iPhone 4S:

             All owners of non-jailbroken Apple iPhone 4 or Apple
             iPhone 4S devices who on April 16, 2014, had iOS 6 or
             earlier operating systems on their iPhone 4 or iPhone 4S
             devices, and who were in California at that time.

      An otherwise-qualifying iPhone 4 and iPhone 4S device shall be presumed to be
      non-jailbroken unless it can be determined from existing records that it has been
      jailbroken. If an individual was not identified as a Settlement Class Member
      according to Apple’s company records and did not receive Email Notice or Postcard
      Notice, they may apply to become a Settlement Class Member via submission of a
      verified Application for Inclusion in the Class under Section 6.3 below. The
      amount of the Class Payment shall be calculated no later than 30 days after the
      expiration of the time for the Settlement Administrator to complete review of any
      disputed Applications for Inclusion in the Class under Section 6.3 below. The Class
      Payment shall be calculated based on the total number of people identified as
      Settlement Class Members from Apple’s company records and the number of
      people who submitted approved Applications for Inclusion in the Class.

2.5   Payment Process. Within 90 days of the Effective Date, the Settlement
      Administrator, subject to such supervision and direction of the Court and the Parties
      as may be necessary or as circumstances may require, shall distribute the Class
      Payments to Settlement Class Members. The Settlement Administrator shall
      distribute the Class Payments by issuing and emailing a digital check to the


                                             7
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 15 of 54




        Settlement Class Members’ email address as contained in Apple’s company records
        or set forth on the Settlement Class Member’s approved Application for Inclusion
        in the Class. If Apple’s company records do not contain a valid email address for
        the Settlement Class Member, and if the Settlement Class Member did not provide
        one using the Settlement Website or Application for Inclusion in the Class, the
        Settlement Administrator shall instead mail a physical check to the Settlement Class
        Members’ mailing address as contained in Apple’s company records or set forth on
        the Settlement Class Member’s approved Application for Inclusion in the Class.
        The Class Payments shall state that they must be cashed or redeemed within 90
        days of the date such Class Payments are emailed or mailed or the checks become
        void.

2.6     To the extent economically feasible, the Settlement Administrator shall follow up
        and communicate with Settlement Class Members who have not cashed their Class
        Payment checks within 60 days of the checks being mailed or emailed.

2.7     Following distribution of the Settlement Fund as set forth above, if checks
        attributable to Settlement Class Members remain uncashed after 210 days after the
        Class Payment is mailed or emailed pursuant to Section 2.5 above, the funds
        attributable to those individuals shall be used to pay any unanticipated additional
        costs of settlement administration as set forth in Section 6.4 below. If necessary,
        the Parties shall thereafter confer on the distribution of any remaining unclaimed
        funds with resolution subject to Court approval. If the Parties cannot reach a
        resolution, they shall brief the matter of what to do with any remaining unclaimed
        funds for the Court’s decision. Under no circumstances will settlement funds revert
        to Apple.

2.8     In the event that a determination is made pursuant to Section 2.7 above to pay
        unclaimed funds to a cy pres recipient, the Parties agree to engage the Rose
        Foundation, located at 201 4th Street, Suite 102, Oakland, California 94607, for
        purposes of managing the distribution of any cy pres funds and the selection of an
        appropriate cy pres recipient(s) whose work is closely related to the issues raised
        by this Action and/or furthers the objectives of this Settlement Agreement. The
        Parties further agree, subject to Court approval, that any fees charged by the Rose
        Foundation will be paid exclusively from the Settlement Fund.

3.      OBTAINING COURT APPROVAL OF THE AGREEMENT

3.1     *Preliminary Approval. The Parties agree to recommend approval of the
        Settlement to the Court as fair and reasonable and to undertake their best efforts to
        obtain such approval. Further, the Parties may not oppose any application for
        appellate review by one of the Parties in the event the Court denies preliminary or
        final approval. The Parties therefore agree that Plaintiffs shall submit this
        Agreement, together with its exhibits, to the Court and shall apply for entry of a
        Preliminary Approval Order in the form attached as Exhibit D hereto.




                                             8
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 16 of 54




3.2     *Class Counsel shall draft the motion requesting issuance of the Preliminary
        Approval Order and has provided that draft to Apple Counsel of record in the
        Action. The motion shall be written in a neutral manner that does not contain
        inflammatory language about the Parties or their perceived conduct in the Action.
        Apple may provide feedback concerning the motion and Class Counsel will meet
        and confer with Apple in good faith regarding Apple’s feedback.

3.3     Upon filing of the motion requesting issuance of the Preliminary Approval Order,
        Apple shall provide timely notice of such motion as required by the Class Action
        Fairness Act, 28 U.S.C. § 1711 et seq.

3.4     *Final Approval and Judgment. In accordance with the schedule set in the
        Preliminary Approval Order, Class Counsel shall draft the motion requesting final
        approval of the Settlement, the Proposed Final Approval Order and the Proposed
        Final Judgment, and shall provide those drafts to Apple Counsel at least ten days
        before filing such motion with the Court. Apple may provide feedback concerning
        the motion and Class Counsel will meet and confer with Apple in good faith
        regarding Apple’s feedback.

3.5     In the event that the Settlement Agreement is not approved, or in the event its
        approval is conditioned on any modifications (including modifications to the
        proposed form and method of notice) that are not acceptable to Apple, then (a) this
        Settlement Agreement shall be null and void and of no force and effect, (b) any
        payments of the Settlement Fund and any and all interest earned thereon less monies
        expended toward settlement administration, shall be returned to Apple within 10
        business days from the date the Settlement Agreement becomes null and void, and
        (c) any release shall be of no force or effect. In such event, the Action will revert
        to the status that existed before the Settlement Agreement’s execution date, the
        Parties shall each be returned to their respective procedural postures so that the
        Parties may take such litigation steps that they otherwise would have been able to
        take absent the pendency of this Settlement, and neither the Settlement Agreement
        nor any facts concerning its negotiation, discussion, terms or documentation shall
        be admissible in evidence for any purpose in this Action or in any other litigation.

4.      OBJECTIONS

4.1     Objections. Any Settlement Class Member who has not submitted a timely written
        Request for Exclusion and who wishes to object to the fairness, reasonableness, or
        adequacy of the Settlement, the Attorneys’ Fee and Expense Award, or the
        Incentive Awards must comply with the following requirements.

4.2     Content of Objections. All Objections and supporting papers must be in writing
        and must:

        (1)    Clearly identify the case name and number, Grace et al. v. Apple Inc., Case
               No. 5:17-cv-00551-LHK-NC;




                                             9
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 17 of 54




      (2)     Include the full name, address, telephone number, and email address of the
              person objecting;

      (3)     Include the full name, address, telephone number, and email address of the
              Objector’s counsel (if the Objector is represented by counsel); and

      (4)     State whether the objection applies only to the objector, to a specific subset
              of the class, or to the entire class, and the grounds for the objection.

4.3   Submission of Objections. Any Objections from Settlement Class Members
      regarding the proposed Settlement Agreement must be submitted in writing to the
      Court. If a Settlement Class Member does not submit a timely written Objection,
      the Settlement Class Member will not be able to participate in the Final Fairness
      Hearing.

4.4   Deadline for Objections. Objections must be submitted by the Objection and
      Exclusion Deadline, which is 60 days after the Notice Date.

      4.4.1   If submitted through ECF, Objections must be submitted on this date by
              11:59 p.m. PST.

      4.4.2   If submitted by U.S. mail or other mail services, Objections must be
              postmarked by the Objection and Exclusion Deadline. The date of the
              postmark on the envelope containing the written statement objecting to the
              Settlement shall be the exclusive means used to determine whether an
              Objection and/or intention to appear has been timely submitted. In the event
              a postmark is illegible or unavailable, the date of mailing shall be deemed
              to be three days prior to the date that the Court scans the Objection into the
              electronic case docket.

      4.4.3   Settlement Class Members who fail to submit timely written Objections in
              the manner specified above shall be deemed to have waived any objections
              and shall be foreclosed from making any objection to the Agreement and
              the proposed Settlement by appearing at the Final Fairness Hearing, or
              through appeal, collateral attack, or otherwise.

4.5   Attendance at Final Approval Hearing. Any Objector who timely submits an
      Objection has the option to appear and request to be heard at the Final Approval
      Hearing, either in person or through the Objector’s counsel. Any Objector wishing
      to appear and be heard at the Final Approval Hearing must include a Notice of
      Intention to Appear in the body of the Objector’s Objection.

4.6   Objectors’ Attorneys’ Fees and Costs. If an Objector makes an Objection through
      an attorney, the Objector shall be solely responsible for the Objector’s attorneys’
      fees and costs.

4.7   *No Solicitation of Settlement Objections. At no time shall any of the Parties or
      their counsel seek to solicit or otherwise encourage Class Members to submit


                                           10
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 18 of 54




        written Objections to the Settlement or encourage an appeal from the Court’s Final
        Approval Order.

5.      EXCLUSIONS

5.1     Requests for Exclusion. The Notice shall advise all Settlement Class Members of
        their right to exclude themselves from the Settlement. This Settlement Agreement
        will not bind Class Members who exclude themselves from the Settlement.

5.2     How to Request Exclusion. To request to be excluded from the Settlement,
        Settlement Class Members must timely submit a written Request for Exclusion.
        The Request for Exclusion must be sent by postal mail to the Settlement
        Administrator.

5.3     Deadline to Request Exclusion. To be excluded from the Settlement, the completed
        Exclusion Form must be received by the Objection and Exclusion Deadline, which
        is 60 days after the Notice Date. The Settlement Class Member must pay for
        Postage.

5.4     Effect of Exclusion. Any person or entity who falls within the definition of the
        Settlement Class and who validly and timely requests exclusion from the
        Settlement shall not be a Settlement Class Member; shall not be bound by the
        Settlement Agreement; shall not be eligible to apply for any benefit under the terms
        of the Settlement Agreement; and shall not be entitled to submit an Objection to the
        Settlement.

5.5     Exclusion List. No later than 14 days after the Objection and Exclusion Deadline,
        the Settlement Administrator shall provide Class Counsel and Apple Counsel with
        the number of persons and entities who have timely and validly excluded
        themselves from the Settlement.

6.      SETTLEMENT ADMINISTRATION

6.1     Apple will provide to the Settlement Administrator (but not to Class Counsel) the
        names, addresses, email addresses, and iPhone 4 and iPhone 4S serial numbers for
        all Class Members with respect to whom it has records. The Settlement
        Administrator shall administer the notice described herein and pursuant to the
        Preliminary Approval Order. The Settlement Administrator shall keep the Class
        Member identities and contact information strictly confidential and shall only use
        them for purposes of administrating this Settlement.

6.2     The Parties agree upon and will request the Court’s approval of the following forms
        and methods of notice to the Settlement Class:

        6.2.1   The Settlement Administrator shall establish and maintain the Settlement
                Website, www.graceclassaction.com. The Settlement Website shall be
                optimized for viewing on both mobile devices and personal computers. The
                Settlement Website will include the operative complaint and answer to that


                                            11
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 19 of 54




              complaint, this Agreement, the Long-form Notice, the Preliminary
              Approval Order, Plaintiffs’ Motion for Attorneys’ Fees and Costs, a set of
              frequently asked questions, information on how to object or request
              exclusion, and contact information for Class Counsel and the Settlement
              Administrator. The Settlement Website will also include a means for Class
              Members to electronically submit an Application for Inclusion in the Class.

      6.2.2   The Settlement Administrator shall set up a toll-free telephone number (the
              “Toll-Free Number”) through which Class Members can receive
              instructions for accessing settlement information and case documents.

      6.2.3   The Settlement Administrator shall email to each Class Member for whom
              Apple has an email address a copy of the Email Notice substantially in the
              form attached hereto as Exhibit A. The Email Notice shall inform Class
              Members of the fact of the settlement and that settlement information is
              available on the Settlement Website or by calling the Toll-Free Number.

      6.2.4   For Class Members for whom the above Email Notice is returned as
              undeliverable and for Class Members for whom there is not a valid email
              address on file, the Settlement Administrator shall mail to each Class
              Member for whom a mailing address can be located the Postcard Notice in
              the form attached hereto as Exhibit C, informing Class Members of the fact
              of the settlement and that settlement information is available on the
              Settlement Website or by calling the Toll-Free Number. All Postcard
              Notices returned by the U.S. Postal Service with a forwarding address will
              be re-mailed to the new address.

6.3   The Settlement Website shall include an Application for Inclusion in the Class that
      may be submitted by individuals who believe themselves to be Settlement Class
      Members but who have not received email or mail notice. The deadline to submit
      an Application for Inclusion in the Class shall be 60 days after Notice Date and
      shall be clearly stated on the Settlement Website. Individuals submitting the form
      (“Applicants”) shall provide their name, address, email address, and serial number
      of the iPhone 4 or iPhone 4S for which they believe they are entitled to a Class
      Payment and shall state under penalty of perjury that they believe they meet the
      Settlement Class criteria. The Settlement Administrator shall use its best efforts in
      consultation with Apple to confirm whether the Applicant is a Settlement Class
      Member. If the Applicant is confirmed to be a Settlement Class Member, they shall
      be added to the Settlement Class and shall be entitled to a Class Payment under
      Section 2.4. The decision of the Settlement Administrator shall be final as to the
      determination of the Claimant’s recovery, if any, for any iPhone 4 or iPhone 4S.
      The Settlement Administrator shall make best efforts to confirm or reject all
      Applications for Inclusion in the Class within 90 days of the Notice Date.

6.4   The Settlement Administrator has agreed to perform all settlement administration
      duties required by the Settlement Agreement at a cost not to exceed $1,406,119.
      The Settlement Administrator shall withdraw that amount from the Settlement Fund


                                           12
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 20 of 54




        to cover all costs and expenses related to the settlement administration functions to
        be performed by the Settlement Administrator, including the notice and claims
        administration process. In the event that unanticipated costs and expenses arise in
        connection with the notice and/or claims administration process, such that they
        exceed the capped amount of $1,406,119, the Settlement Administrator shall
        promptly raise the matter with Apple Counsel and Class Counsel no later than 90
        days after the first checks are mailed under Section 2.5. If both Apple and Class
        Counsel, acting in good faith, agree that unanticipated costs and expenses justify
        an increase to the amount payable to the Settlement Administrator in excess the
        agreed-upon cap, then the amount in excess of the capped amount shall be paid for
        exclusively out of the Settlement Fund by way of any funds represented by checks
        that remain uncashed after 210 days, as contemplated under Section 2.7. Apple
        shall under no circumstances be responsible for any costs of settlement
        administration in excess of its contribution to the Settlement Fund under Section
        2.1.

6.5     The Email Notice, Postcard Notice, and the Long-form Notice shall provide
        information on the procedure by which Class Members may exclude themselves
        from the Settlement Class, or object to the Settlement.

6.6     No later than 75 days after the Notice Date, the Settlement Administrator shall give
        written notice to Apple and to Class Counsel of the total number of Class Members
        who have elected to exclude themselves from the Settlement Class. If the number
        of Class Members who elect to exclude themselves from the Settlement Class
        exceeds the threshold agreed to by the Parties and confidentially submitted to the
        Court with the Preliminary Approval Motion, Apple, in its sole discretion, may
        elect to reject this Settlement, in which case the entire Settlement Agreement shall
        be null and void. Alternatively, Apple may elect to waive this condition and
        proceed with the Settlement. Any such waiver by Apple must be unambiguous and
        in writing.

7.      CLASS COUNSEL FEES AND EXPENSES, AND INCENTIVE AWARDS

7.1     *Class Counsel may apply for attorneys’ fees not to exceed 30% of the total
        Settlement Fund and verified expenses not to exceed $1,100,000. Apple, while
        recognizing that the Settlement may entitle Class Counsel to seek reasonable fees
        and expenses, reserves the right to object to and oppose Class Counsel’s requests
        for Attorneys’ Fees and Expenses. The Settlement Administrator shall pay Class
        Counsel any Court-approved Attorneys’ Fees and Expenses award no later than 90
        days after the Effective Date. Class Counsel shall provide Apple with the W-9
        forms for the firms to receive the Attorneys’ Fee and Expense Payment no later
        than 60 days after the Effective Date.

7.2     *Class Counsel may also apply for an Incentive Award of no more than $7,500 per
        Class Representative. The Incentive Award is not a measure of damages
        whatsoever but is solely an award for the Class Representatives’ service. Apple,
        while recognizing that the Settlement may entitle Class Counsel to seek reasonable


                                             13
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 21 of 54




        incentive awards for the class representatives, reserves the right to object to and
        oppose Class Counsel’s requests for incentive awards. For tax purposes, the
        Incentive Award will be treated as 100% non-wage claim payment. Class Counsel
        shall provide a Form W-9 for each Plaintiff receiving an Incentive Award within
        60 days after the Effective Date. The Settlement Administrator shall issue an IRS
        Form Misc.-1099 for the Incentive Award payment to Plaintiff. The Settlement
        Administrator shall wire the Incentive Awards to accounts specified by Class
        Counsel no later than 90 days after the Effective Date.

7.3     *Apple shall not be liable for any additional fees or expenses of Plaintiff or any
        Settlement Class Member in connection with the Action. Class Counsel agree that
        they will not seek any additional fees or costs from Apple in connection with the
        Action or the settlement of the Action beyond the approved Attorneys’ Fees and
        Expenses Award. Apple expressly agrees that it will not seek to recover its Court
        costs, attorneys’ fees, or expenses once the Court enters a dismissal of the Action.

8.      RELEASES AND WARRANTIES

8.1     As of the Effective Date, each Settlement Class Member releases and forever
        discharges and covenants not to sue, and is permanently enjoined from suing,
        Apple, its past or present parents, subsidiaries, divisions, affiliates, stockholders,
        officers, directors, insurers, employees, agents, attorneys, and any of their legal
        representatives (and the predecessors, heirs, executors, administrators, successors,
        purchasers and assigns of each of the foregoing) from all claims, whether federal
        or state, known or unknown, asserted or unasserted, regardless of legal theory,
        arising from or related to the facts underlying the Action (the “Released Claims”).

8.2     Each Settlement Class Member expressly agrees that, upon the Effective Date, he,
        she, or it waives and forever releases any and all provisions, rights and benefits
        with respect to the Released Claims conferred by Section 1542 of the California
        Civil Code and any law of any state or territory of the United States, or principle of
        common law, which is similar, comparable or equivalent to Section 1542 of the
        California Civil Code. Section 1542 of the California Civil Code reads:

               A general release does not extend to claims that the creditor or
               releasing party does not know or suspect to exist in his or her favor
               at the time of executing the release and that, if known by him or her,
               would have materially affected his or her settlement with the debtor
               or released party.

8.3     The amount of the Class Payment pursuant to this Agreement shall be deemed final
        and conclusive against all Settlement Class Members who shall be bound by all of
        the terms of this Agreement and the Settlement, including the terms of the Judgment
        to be entered in the Action and the releases provided for herein.

8.4     All proceedings with respect to the administration and Class Payments to
        Settlement Class Members under this Settlement and the determination of all



                                             14
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 22 of 54




        controversies relating thereto, including disputed questions of law and fact with
        respect to the amount of such Class Payment, shall not in any event delay or affect
        the finality of the judgment entered with the Final Approval Order.

8.5     No person shall have any claim of any kind against the Parties or their counsel or
        the Settlement Administrator with respect to the matters set forth in part 6 hereof,
        or based on determinations or distributions made substantially in accordance with
        this Agreement, the Final Approval Order, the final judgment, or further order(s)
        of the Court.

9.      APPLE’S DENIAL OF LIABILITY; AGREEMENT AS DEFENSE IN
        FUTURE PROCEEDINGS

9.1     Apple has indicated its intent to vigorously contest each and every claim in the
        Action and continues to vigorously deny all of the material allegations in the
        Action. Apple enters into this Agreement without in any way acknowledging any
        fault, liability, or wrongdoing of any kind. Apple nonetheless has concluded that it
        is in its best interests that the Action be settled on the terms and conditions set forth
        herein in light of the expense that would be necessary to defend the Action, the
        benefits of disposing of protracted and complex litigation, and the desire of Apple
        to conduct its business unhampered by the distractions of continued litigation.

9.2     Neither this Agreement, nor any of its terms or provisions, nor any of the
        negotiations or proceedings connected with it, shall be construed as an admission
        or concession by Apple of the truth of any of the allegations in this Action, or of
        any liability, fault, or wrongdoing of any kind, nor as an admission or concession
        by Plaintiffs of any lack of merit of their claims against Apple.

9.3     To the extent permitted by law, neither this Agreement, nor any of its terms or
        provisions, nor any of the negotiations or proceedings connected with it, shall be
        offered as evidence or received in evidence in any pending or future civil, criminal,
        or administrative action or proceeding to establish any liability or admission by
        Apple.

9.4     To the extent permitted by law, the Agreement may be pleaded as a full and
        complete defense to, and may be used as the basis for an injunction against, any
        action, suit, or other proceeding which may be instituted, prosecuted, or attempted
        for the Released Claims.

10.     MISCELLANEOUS

10.1    *Extensions of Time. All time periods and dates described in this Settlement
        Agreement are subject to the Court’s Approval. Unless otherwise ordered by the
        Court, the Parties through their counsel may jointly agree to reasonable extensions
        of time to carry out any of the provisions of this Agreement. These time periods
        and dates may be changed by the Court or the Parties’ counsel’s written consent
        without notice to the Class Members.



                                               15
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 23 of 54




10.2   *Integration. This Agreement, including all exhibits, constitutes a single,
       integrated written contract expressing the entire agreement of the Parties relative to
       the subject matter hereof. No covenants, agreements, representations, or warranties
       of any kind whatsoever have been made by any Party hereto, except as provided
       for herein.

10.3   *Governing Law. This Agreement shall be construed in accordance with, and be
       governed by, the laws of the State of California, without regard to the principles
       thereof regarding choice of law.

10.4   *Gender and Plurals. As used in this Agreement, the masculine, feminine, or neuter
       gender, and the singular or plural number, shall each be deemed to include the
       others whenever the context so indicates.

10.5   *Survival of Warranties and Representations. The warranties and representations
       of this Agreement are deemed to survive the date of execution hereof.

10.6   *Representative Capacity.      Each person executing this Agreement in a
       representative capacity represents and warrants that he or she is empowered to do
       so.

10.7   *Counterparts. This Agreement may be executed in any number of counterparts,
       each of which shall be deemed an original, but all of which together shall constitute
       one and the same instrument, even though all Parties do not sign the same
       counterparts.

10.8   *Cooperation of Parties. The Parties to this Agreement and their counsel agree to
       prepare and execute all documents, to seek Court approvals, to defend Court
       approvals, and to do all things reasonably necessary to complete the Settlement.

10.9   *Execution Voluntary. This Agreement is executed voluntarily by each of the
       Parties without any duress or undue influence on the part, or on behalf, of any of
       them. The Parties represent and warrant to each other that they have read and fully
       understand the provisions of this Agreement and have relied on the advice and
       representation of legal counsel of their own choosing. Each of the Parties has
       cooperated in the drafting and preparation of this Agreement and has been advised
       by counsel regarding the terms, effects, and consequences of this Agreement.
       Accordingly, in any construction or interpretation to be made of this Agreement,
       this Agreement shall not be construed as having been drafted solely by any one or
       more of the Parties or their counsel. The Settlement Agreement has been, and must
       be construed to have been, drafted by all Parties and their counsel, so that any rule
       that construes ambiguities against the drafter will have no force or effect.

10.10 *Notices.

       10.10.1        All Notices to Class Counsel provided for herein shall be sent by
                      email and a hard copy sent by overnight mail to: Class Counsel as
                      identified in Definition E.


                                            16
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 24 of 54




       10.10.2        All Notices to Apple provided for herein shall be sent by email and
                      a hard copy sent by overnight mail to: Joshua H. Lerner, Gibson,
                      Dunn & Crutcher LLP, 555 Mission Street, Suite 3000, San
                      Francisco, CA 94105-0921, jlerner@gibsondunn.com.

       10.10.3        The notice recipients and addresses designated above may be
                      changed by written notice pursuant to this Section.

10.11 *Modification and Amendment. This Agreement may be amended or modified
      only by a written instrument signed by the Parties’ counsel and approved by the
      Court.

10.12 *Any and all disputes arising from or related to the Settlement or this Agreement
      must be brought by Parties, Class Counsel, Apple Counsel and/or each member of
      the Settlement Class, exclusively in this Court. The Parties, Class Counsel, Apple
      Counsel and each member of the Settlement Class hereby irrevocably submit to the
      exclusive and continuing jurisdiction of the Court for any suit, action, proceeding
      or dispute arising out of or relating to the Settlement or this Agreement.

                               [Signatures on next page]




                                           17
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 25 of 54




         The Parties have agreed to the terms of this Settlement Agreement and have signed
below.



Dated: April 17, 2020                            CHRISTINA GRACE


                                                  Christina Grace
                                                  Christina Grace (Apr 20, 2020)


                                                                   Christina Grace
                                                         Plaintiff and Class Representative



Dated: April 17, 2020                            KENNETH POTTER, JR.



                                                 Kenneth Potter Jr. (Apr 20, 2020)


                                                                 Kenneth Potter, Jr.
                                                         Plaintiff and Class Representative



Dated: April 17, 2020                            APPLE INC.




                                                               Noreen Krall
                                                  Vice President, Chief Litigation Counsel
                                                           Defendant Apple Inc.




                                            18
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 26 of 54




        Class Counsel, on behalf of their respective firms, and Apple Counsel agree that
the terms of this Settlement Agreement marked with an asterisk (*) operate to bind Class
Counsel and Apple Counsel, and agree that as to the remainder of the Settlement
Agreement, Class Counsel and Apple Counsel approve as to form and content.



Dated: April 17, 2020                          STEYER LOWENTHAL
                                               BOODROOKAS ALVAREZ &
                                               SMITH LLP


                                                Jill M. Manning
                                                Jill M. Manning (Apr 20, 2020)

                                                                     Jill M. Manning

                                               Jill M. Manning
                                               STEYER LOWENTHAL
                                               BOODROOKAS ALVAREZ & SMITH
                                               LLP
                                               235 Pine Street, 15th Floor
                                               San Francisco, CA 94104
                                               (415) 421-3400
                                               jmanning@steyerlaw.com
                                               Class Counsel


Dated: April 17, 2020                          PEARSON, SIMON & WARSHAW,
                                               LLP


                                                Daniel Warshaw
                                                Daniel Warshaw (Apr 20, 2020)

                                                                  Daniel L. Warshaw

                                               Daniel L. Warshaw
                                               PEARSON, SIMON & WARSHAW,
                                               LLP
                                               15165 Ventura Blvd., Suite 400
                                               Sherman Oaks, CA 91403
                                               (818) 788-8300
                                               dwarshaw@pswlaw.com
                                               Class Counsel




                                          19
  Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 27 of 54




Dated: April 17, 2020                  FRIEDMAN OSTER & TEJTEL
                                       PLLC


                                       David F.E. Tejtel
                                       David F.E. Tejtel (Apr 21, 2020)


                                                             David F.E. Tejtel
                                       David F.E. Tejtel
                                       FRIEDMAN OSTER & TEJTEL PLLC
                                       493 Bedford Center Road, Suite 2D
                                       Bedford Hills, NY 10507
                                       (888) 528-1108
                                       dtejtel@fotpllc.com
                                       Class Counsel




Dated: April 17, 2020                  CALDWELL CASSADY & CURRY



                                       John Austin Curry (Apr 21, 2020)

                                                            John Austin Curry

                                       John Austin Curry
                                       CALDWELL CASSADY & CURRY
                                       2121 N. Pearl Street, 12th Floor
                                       Dallas, Texas 75201
                                       (214) 888-4848
                                       acurry@caldwellcc.com
                                       Class Counsel




                                  20
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 28 of 54




Dated: April17,2020                  GIBSON, DUNN & CRUTCHER
                                     LLP




                                                Joshua H. Lerner

                                     Joshua H. Lerner
                                      GIBSON, DUNN & CRUTCHER LLP
                                      555 Mission Street, Suite 3000
                                      San Francisco, CA 94105
                                     j lerner@gibsondunn.com
                                      Counselfor Apple Inc.




Dated: Aprill7,2020                  DURIE TANGRI LLP



                                      L/,-,,,-' Eugene Novikov

                                     Eugene Novikov
                                     DURIE TANGRI LLP
                                     217 Leidesdorff Street
                                     San Francisco, CA  94lll
                                     enovikov@durietangri.com
                                     Counselfor Apple Inc.




                                2l
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 29 of 54




                      EXHIBIT A
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 30 of 54




 I                                                   A    P             4      A         P        4S
                      A       16, 2014,              OS 6                                         ,
                          C                            ,
                                                                  .


A                                      A        I .                         alleging that Apple Inc.
(“Apple” or the “Defendant”) interfered with “FaceTime” for iOS 6 and earlier operating systems on
April 16, 2014. The lawsuit alleges that this caused Apple’s FaceTime feature to no longer work on
Apple iPhone 4 or iPhone 4S devices unless users updated the operating system on their devices to the
then-current iOS 7 release. Apple denies all allegations of wrongdoing.
Y                                   A      ’                                   C      M
                                . The Court decided that the Class includes all owners of non-
“jailbroken” Apple iPhone 4 or iPhone 4S devices who on April 16, 2014, had iOS 6 or earlier
operating systems on their iPhone 4 or iPhone 4S devices, and who were in California on that date. A
“jailbroken” iPhone is one where the user has intentionally removed programmed limitations in order
to modify the functionality of the iPhone, run unauthorized applications, or otherwise change the
performance of the iPhone.
W
       S           C          R         S            P         . An $18 million settlement fund will
       be established. If you are a Class Member, and you remain in the Class, you will receive a
       settlement payment if the Court grants final approval to the settlement. You will give up the
       right to sue Apple in a separate lawsuit regarding the subject matter of the claims this
       settlement resolves.
           o If you received this notice from the Settlement Administrator, that means Apple has
             determined from its records that you may be a Class Member. If you do nothing you
             will remain in the Class and automatically receive a digital check via email or physical
             check via U.S. Mail for your payment under the proposed settlement. No further
             action is required on your part.

           o If you did not receive this notice from the Settlement Administrator (for example, if
             someone forwarded it to you), and you believe you are a Class Member, you must
             complete and submit a valid Application for Inclusion in the Class by Month Day ,
             2020, in order to receive a payment under the proposed settlement. Applications for
             Inclusion in the Class may be submitted online at www.graceclassaction.com. All
             applications are subject to verification and validation.

       A          E          . If you decide to exclude yourself, you will keep the right to sue Apple
       in a separate lawsuit about the subject matter of the claims this settlement resolves, but you
       give up the right to get a payment from this settlement. This is the only option that allows you
       to sue, continue to sue, or be part of another lawsuit against Apple related to the subject matter
       of the claims in this case. Instructions for requesting to exclude yourself from the settlement
       can be found at www.graceclassaction.com. Your exclusion request must be received by
      Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 31 of 54




         Month Day , 2020.

        O               S          . If you do not exclude yourself from the settlement, you may object
        to it by writing to the Court about why you don’t like the settlement. You may also attend the
        Court’s Final Approval Hearing and ask the Court for permission to speak about your
        objection. Instructions for objecting and attending the hearing can be found at
        www.graceclassaction.com. Your objection must be filed or postmarked on or before Month
        Day , 2020.

More detailed information, including the Settlement                 Agreement,     is   available    at
www.graceclassaction.com or by calling 1-XXX-XXX-XXXX.

This Notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement, please see the settlement agreement available at www.graceclassaction.com, by
contacting Class Counsel (shown below), by accessing the Court docket in this case, for a fee,
through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United
States District Court for the Northern District of California, United States District Court for the
Northern District of California, Robert F. Peckham Federal Building & United States Courthouse,
280 South 1st Street, Room 2112, San Jose, CA 95113, between 9:00 a.m. and 4:00 p.m., Monday
through Friday, excluding Court holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO
INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.


Jill M. Manning, Esq.                                Daniel L. Warshaw, Esq.
Steyer Lowenthal Boodrookas Alvarez &                Pearson, Simon & Warshaw, LLP
Smith LLP                                            (818) 788-8300
(415) 421-3400                                       dwarshaw@pswlaw.com
jmanning@steyerlaw.com
                                                     David F.E. Tejtel, Esq.
John Austin Curry, Esq.                              Friedman Oster & Tejtel PLLC
Caldwell Cassady & Curry LLP                         (888) 529-1108
(214) 888-4848                                       dtejtel@fotpllc.com
acurry@caldwellcc.com
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 32 of 54




                      EXHIBIT B
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 33 of 54

              IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA


  If you own or owned a non-jailbroken Apple
  iPhone 4 or Apple iPhone 4S device that on
      April 16, 2014, had an iOS 6 or earlier
operating system, and if you were in California
 on that date, you could get a payment from a
             class action settlement.
                         A court authorized this notice. This is not a solicitation.
A settlement has been reached with Apple Inc. in a class action lawsuit alleging that Apple Inc.
(“Apple” or the “Defendant”) interfered with “FaceTime” for iOS 6 and earlier operating systems on
April 16, 2014. The lawsuit alleged that this caused Apple’s FaceTime feature to no longer work on
Apple iPhone 4 or iPhone 4S devices unless users updated the operating system on their devices to the
then-current iOS 7 release. Apple denies all allegations of wrongdoing.
You may be included in this settlement as a “Class Member” and entitled to receive a payment if you
owned a “non-jailbroken” Apple iPhone 4 or iPhone 4S device that, on April 16, 2014, ran iOS 6 or an
earlier operating system, and if you were in California on that date. The criteria to be a “Class Member”
are defined more fully in the answer to Questions 5 and 6 below.
Your rights are affected whether you act or don’t act. Read this notice carefully.

                          YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                          An $18 million settlement fund will be established. If you received an email or
                          mail notification from the Settlement Administrator about this lawsuit, that means
                          that Apple has determined from its records that you may be a Class Member. If
                          you do nothing you will remain in the Class and automatically receive a digital or
                          physical check for your payment under the proposed settlement. If you
 STAY IN THE CLASS OR
 SUBMIT AN APPLICATION    participate in the settlement, you will give up the right to sue Apple in a
 FOR INCLUSION IN THE
                          separate lawsuit regarding the subject matter of the claims in this lawsuit.
                          No further action is required.
 CLASS
 DEADLINE: _________      If you did not receive an email or mail notification from the Settlement
                          Administrator about this lawsuit and you believe you are a Class Member, you
                          must submit an Application for Inclusion in the Class. If you submit an
                          Application for Inclusion in the Class, you will give up the right to sue Apple in a
                          separate lawsuit regarding the subject matter of the claims this settlement resolves.
                          All applications are subject to verification and validation.
                          If you decide to exclude yourself from this settlement, you will keep the right to
 ASK TO BE EXCLUDED       sue Apple in a separate lawsuit about the subject matter of the claims this
 DEADLINE: _________      settlement resolves, but you give up the right to get a payment from this settlement.




       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 34 of 54



                             This is the only option that allows you to sue, continue to sue, or be part of another
                             lawsuit against Apple related to the subject matter of the claims in this case.


 OBJECT TO THE               If you do not exclude yourself from the settlement, you may object to it by writing
 SETTLEMENT                  to the Court about why you don’t like the settlement.
 DEADLINE: _________


 GO TO A HEARING ON:         You may object to the settlement and ask the Court for permission to speak at the
 ____________                Final Approval Hearing about your objection.


These rights and options –                                          – are explained in this Notice.

The Court overseeing this case still has to decide whether to approve the settlement.

This Notice summarizes the proposed settlement. For the precise terms and conditions of the settlement,
please see the settlement agreement available at wwwgraceclassaction.com, by contacting class counsel
(contact info listed under Question 17 below), by accessing the Court docket in this case, for a fee,
through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States
District Court for the Northern District of California, United States District Court for the Northern
District of California, Robert F. Peckham Federal Building & United States Courthouse, 280 South 1st
Street, Room 2112, San Jose, CA 95113, between 9:00 a.m. and 4:00 p.m., Monday through Friday,
excluding Court holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE
ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.




       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      2
            Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 35 of 54



                                             WHAT THIS NOTICE CONTAINS

BASIC INFORMATION ............................................................................................................. PAGE 4
      1.    Why was this notice issued
      2.    What is a class action
      3.    What is this lawsuit about
      4.    Why is there a settlement

WHO IS INCLUDED IN THE SETTLEMENT .................................................................. PAGE 5
      5. How do I know if I am part of the settlement
      6. What does “jailbroken” mean
      7. I’m still not sure if I am included in the Class.

THE SETTLEMENT BENEFITS – WHAT YOU GET IF YOU QUALIFY ........................... PAGE 5
      8. What does the settlement provide
      9. How much will my payment be

HOW TO GET A PAYMENT ................................................................................................... PAGE 6
      10.   How do I get a payment
      11.   When would I get my payment
      12.   What rights am I giving up to get a payment and stay in the class
      13.   What are the Released Claims

EXCLUDING YOURSELF FROM THE SETTLEMENT ....................................................... PAGE 6
      14. How do I request to be excluded from the settlement
      15. If I exclude myself, can I still get a payment from this settlement
      16. If I do not exclude myself, can I sue Apple for the same claims later

THE LAWYERS REPRESENTING THE CLASS .................................................................... PAGE 7
      17. Do I have a lawyer in this case
      18. How will the lawyers be paid
      19. May I get my own lawyer

OBJECTING TO THE SETTLEMENT...................................................................................... PAGE 8
      20. How do I tell the Court that I do not like the settlement
      21. What is the difference between objecting and asking to be excluded

THE COURT’S FINAL APPROVAL HEARING ..................................................................... PAGE 9
      22. When and where will the Court decide whether to approve the settlement
      23. Do I have to come to the hearing
      24. May I speak at the hearing

IF YOU DO NOTHING ............................................................................................................... PAGE 9
      25. What happens if I do nothing at all

GETTING MORE INFORMATION .......................................................................................... PAGE 9
      26. Are more details available



           QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                          3
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 36 of 54



                                       BASIC INFORMATION
 1. Why was this notice issued?

A federal Court authorized this Notice because you have a right to know about the proposed settlement
of this class action lawsuit and all of your options before the Court decides whether to approve the
proposed settlement. This Notice explains the lawsuit, the settlement, your legal rights, what benefits
are available, and who can get them.
Judge Lucy H. Koh of the United States District Court for the Northern District of California (the
“Court”) is currently overseeing this case and will decide whether to approve the settlement. The case
is known as Grace et al. v. Apple Inc., Case No. 17-CV-00551-LHK-NC. The people who sued are
called the Plaintiffs. The company they are suing is Apple Inc., which is called the Defendant.
 2. What is a class action?

In a class action, one or more people called “Class Representatives” (in this case, Christina Grace and
Kenneth Potter, Jr.) sue on behalf of people who have similar claims. All these people are a “Class”
or “Class Members.” One court resolves the issues for all Class Members, except for those who
exclude themselves from the Class.
 3. What is this lawsuit about?

Plaintiffs bring a claim for trespass to chattels. “Chattels” is a word meaning personal property, as
opposed to real estate. Plaintiffs also bring a claim under California’s Unfair Competition Law, Bus.
& Prof. Code § 17200.
Apple designs, manufactures and markets the iPhone. All iPhones, including the iPhone 4 and iPhone
4S, operate through a mobile operating system known as iOS. The iPhone 4 was the first iPhone to
offer a feature known as “FaceTime,” which allows iPhone users to communicate via video calls.
Plaintiffs contend that on April 16, 2014, Apple allowed a security certificate in the iPhone to expire,
with the result that FaceTime stopped working on their iPhone 4 and iPhone 4S devices running the
iOS 6 operating system or an older version. Apple came up with a way to restore FaceTime
functionality to Plaintiffs and the Class Members’ devices that required them to download a free
software update to the then-current version of Apple’s mobile operating system, iOS 7.1. Plaintiffs
contend that this particular update degraded the performance of their devices. Plaintiffs contend that
the resulting choice between not having FaceTime and degraded device performance caused their
devices to diminish in value.

Plaintiffs contend that Apple intentionally caused FaceTime to stop working to save money. They
seek to recover damages for the diminution in value of their iPhones.

Apple maintains that it did nothing wrong, denies that it intentionally caused FaceTime to stop
working, and denies that the FaceTime interruption was a trespass to Class Members’ devices. Apple
also denies that iOS 7.1 performed poorly on iPhone 4 and iPhone 4S devices and contends that the
iOS 7.1 update solved the FaceTime issue. Apple asserts numerous defenses to the claims in this case.
The proposed settlement to resolve this litigation is not an admission of guilt or any wrongdoing of


       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      4
        Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 37 of 54



any kind by Apple and it is not an admission by Apple of the truth of any of the allegations in this
litigation.

 4. Why is there a settlement?

The Court did not decide in favor of the Plaintiffs or Defendant. Instead, the Plaintiffs and Defendant
agreed to a settlement. This way, they avoid the cost, burden and uncertainty of a trial and the people
allegedly affected can get benefits. The Class Representatives and their attorneys think the settlement
is best for all Class Members.

                            WHO IS INCLUDED IN THE SETTLEMENT
 5. How do I know if I am part of the settlement?

The Court has decided that everyone who fits the following description is a Class Member, and is thus
included in the settlement:
All owners of non-jailbroken Apple iPhone 4 or Apple iPhone 4S devices who on April 16, 2014, had
iOS 6 or earlier operating systems on their iPhone 4 or iPhone 4S devices, and who were in California
on that date.
 6. What does “jailbroken” mean?

A “jailbroken” iPhone is one where the user has intentionally removed programmed limitations in
order to modify the functionality of the iPhone, run unauthorized applications, or otherwise change
the performance of the iPhone.
 7. I’m still not sure if I am included in the Class.

If you are still not sure whether you are included in the Class, you can visit the website
www.graceclassaction.com, call toll-free 1-XXX-XXX-XXXX, or write to Grace v. Apple Class
Action Administrator, P.O. Box XXXX, Portland, OR 97XXX-XXXX, for more information.

              THE SETTLEMENT BENEFITS—WHAT YOU GET IF YOU QUALIFY
 8. What does the settlement provide?

An $18 million Settlement Fund has been established by Apple in this settlement. After deducting
any Court-approved attorneys’ fees and expenses, service awards, and the costs of settlement notice
and administration, the net Settlement Fund will be made available to Class Members who Apple
determines from its records are included in the Class, or who timely submit valid Applications for
Inclusion in the Class.
 9. How much will my payment be?

Final payments will be calculated based on the total number of non-jailbroken Apple iPhone 4 or
iPhone 4S devices owned by the Class Members and the total number of valid Applications for


       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      5
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 38 of 54



Inclusion in the Class. Class Members may visit the settlement website www.gracesettlement.com for
estimated payment amounts from the Settlement.

                            HOW TO GET A SETTLEMENT PAYMENT
 10. How do I get a payment?

If you received a notice by email or mail indicating that Apple has determined that you are a Class
Member, and if you do nothing, you will remain in the class and automatically receive a digital check via
email or a physical check via U.S. Mail for your payment under the proposed settlement. No action is
required on your part.
If you did not receive a notice by email or mail but believe that you are a Class Member, you must
complete and submit a valid Application for Inclusion in the Class by Month Day , 2020, in order to
receive a payment under the proposed settlement. Applications for Inclusion in the Class may be
submitted online at www.graceclassaction.com. All Applications for Inclusion in the Class are subject
to verification and validation.
 11. When would I get my payment?

The Court will hold a hearing at ___ on _______, 2020, to decide whether to grant final approval to
the settlement. If the Court approves the settlement, there may be objections. It is always uncertain
whether objections will be filed and, if so, how long it will take to resolve them. Settlement payments
will be distributed to Class Members as soon as possible, if and when the Court grants final approval
to the settlement. The Court may also elect to move the Final Approval Hearing to a different date or
time in its sole discretion, without providing further Notice to the Class. The date and time of the
Final Approval Hearing can be confirmed at www.graceclassaction.com.
 12. What rights am I giving up to get a payment and stay in the class?

Unless you exclude yourself, you are staying in the Class. If the settlement is approved and becomes
final, all of the Court’s orders will apply to you and legally bind you. You won’t be able to sue,
continue to sue, or be part of any other lawsuit against Apple related to the subject matter of this
lawsuit or the claims released by the Settlement Agreement. The rights you are giving up are called
Released Claims.
 13. What are the Released Claims?

Generally, if and when the Settlement Agreement becomes final, Class Members will permanently
release Apple Inc. (including its present or former affiliates, agents, attorneys, contractors, divisions,
employees, holding companies, insurers, servants, shareholders, sister corporations, officers, directors,
representatives, and successors) from claims relating to the April 16, 2014, FaceTime break or the
certificate expiration that caused it. The specific claims you will be releasing are described in more
detail in paragraph 8.1 of the Settlement Agreement, available at www.graceclassaction.com.

                       EXCLUDING YOURSELF FROM THE SETTLEMENT
If you want to keep the right to sue or continue to sue Apple for any claim made in this lawsuit or
released by the Settlement Agreement, and you do not want to receive a payment from this settlement,

       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      6
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 39 of 54



you must take steps to get out of the settlement. This is called excluding yourself or opting out of the
settlement.

 14. How do I request to be excluded from the settlement?

To exclude yourself, you must send a letter with the following information:
       Your name and address;
       A statement that you wish to be excluded from the Class in Grace et al. v. Apple Inc., Case
       No. 17-CV-00551-LHK-NC; and
       Your signature.
You must mail your exclusion request to:
                                      Grace v. Apple Exclusions
                                           P.O. Box XXXX
                                     Portland, OR 97XXX-XXXX

Your exclusion request must be received no later than Month Day , 2020.

 15. If I exclude myself, can I still get a payment from this settlement?

No. If you exclude yourself, you are telling the Court that you don’t want to be part of the Class in this
settlement. You can only get a payment if you stay in the Class. See Question 10.

 16. If I do not exclude myself, can I sue Apple for the same claims later?

No. Unless you exclude yourself, you are giving up the right to sue Apple regarding the subject matter
of the claims that this settlement resolves. You must exclude yourself from this lawsuit to start or
continue with your own lawsuit or be part of any other lawsuit against Apple.

                          THE LAWYERS REPRESENTING THE CLASS
 17. Do I have a lawyer in this case?

Yes. The Court appointed the following attorneys to represent you as “Class Counsel”:
Jill M. Manning, Esq.                                   Daniel L. Warshaw, Esq.
Steyer Lowenthal Boodrookas Alvarez &                   Pearson, Simon & Warshaw, LLP
Smith LLP                                               (818) 788-8300
(415) 421-3400                                          dwarshaw@pswlaw.com
jmanning@steyerlaw.com
                                                        David F.E. Tejtel, Esq.
John Austin Curry, Esq.                                 Friedman Oster & Tejtel PLLC
Caldwell Cassady & Curry LLP                            (888) 529-1108
(214) 888-4848                                          dtejtel@fotpllc.com
acurry@caldwellcc.com


       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      7
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 40 of 54



You do not have to pay Class Counsel out of your own pocket. If you want to be represented by your
own lawyer and have that lawyer appear in court for you in this case, you may hire one at your own
expense.
 18. How will the lawyers be paid?

Class Counsel may ask the Court for an award of attorneys’ fees not to exceed $5,400,000, expenses
not exceed $1,100,000, and service awards to the Class Representatives not to exceed $7,500 each.
The Court will determine these amounts. All of these amounts, as well as the costs associated with
administering the settlement will be paid from the Settlement Fund before making payments to
qualifying Class Members.
A copy of Class Counsel’s Motion for Attorneys’ Fees and Expenses and for Named Plaintiff Service
Awards will be available at www.graceclassaction.com by Month Day , 2020.
 19. May I get my own lawyer?

If you are in the Class, you are not required to hire your own lawyer because Class Counsel is working
on your behalf. However, if you want your own lawyer, you may hire one at your own expense.

                                OBJECTING TO THE SETTLEMENT
 20. How do I tell the Court that I do not like the settlement?

If you are a Class Member, you can ask the Court to deny approval of the settlement by submitting an
objection. You can’t ask the Court to order a different settlement; the Court can only approve or reject
the settlement. If the Court denies approval, no settlement payments will be sent out and the lawsuit
will continue. If that is what you want to happen, you must object.
Any objection to the proposed settlement must be in writing. If you submit a timely written objection,
you may, but are not required to, appear at the Final Approval Hearing, either in person or through
your own attorney. If you appear through your own attorney, you are responsible for hiring and paying
that attorney. All written objections and supporting papers must (a) clearly identify the case name and
number (Grace et al. v. Apple Inc., Case No. 17-CV-00551-LHK-NC), (b) be submitted to the Court
either by mailing them to the Class Action Clerk, United States District Court for the Northern District
of California, Robert F. Peckham Federal Building & United States Courthouse, 280 South 1st Street,
Room 2112, San Jose, CA 95113, or by filing them in person at any location of the United States
District Court for the Northern District of California, and (c) be filed or postmarked on or before
 Month Day , 2020.


 21. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you don’t like something about the settlement. You can
object only if you stay in the Class (do not exclude yourself). Excluding yourself is telling the Court
that you don’t want to be part of the Class. If you exclude yourself, you cannot object because the
settlement no longer affects you.



       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      8
         Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 41 of 54



                           THE COURT’S FINAL APPROVAL HEARING
The Court will hold a hearing to decide whether to approve the settlement. You may attend and you
may ask to speak, but you don’t have to.

 22. When and where will the Court decide whether to approve the settlement?

The Court will hold a Fairness Hearing at ___ on _____, at the United States District Court for the
Northern District of California, Robert F. Peckham Federal Building & United States Courthouse, 280
South 1st Street, Courtroom 8, Fourth Floor, San Jose, CA 95113. At this hearing, the Court will
consider whether to approve the settlement; Class Counsel’s request for attorneys’ fees and expenses;
and the service awards to the Class Representatives. If there are objections, the Court will consider
them. At the hearing, the Court will decide whether to approve the settlement. The Court may elect
to move the Final Approval Hearing to a different date or time in its sole discretion, without providing
further Notice to the Class. The date and time of the Final Approval Hearing can be confirmed at
www.graceclassaction.com.
 23. Do I have to come to the hearing?

No. Class Counsel will answer any questions the Court may have. However, you are welcome to
come to the hearing at your own expense. If you send an objection, you do not have to come to Court
to talk about it. As long as you mailed your written objection on time, the Court will consider it. You
may also pay your own lawyer to attend, but that is not necessary.
 24. May I speak at the hearing?

Yes. You may ask the Court for permission to speak at the Final Approval Hearing.

                                        IF YOU DO NOTHING
 25. What happens if I do nothing at all?

If you are a Class Member and you do nothing, Apple will send a digital or physical check to the email
or mailing address it has on file for you. You will give up the rights explained in Question 13,
including your right to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit against
Apple related to the subject matter of this lawsuit or for any claims released by the Settlement
Agreement.

                                  GETTING MORE INFORMATION
 26. Are more details available?

Visit the website at www.graceclassaction.com, where you will find the Settlement Agreement and
other related documents. You may also call toll-free at 1-XXX-XXX-XXXX or write to Grace v.
Apple Class Action Administrator, P.O. Box XXXX, Portland, OR 97XXX-XXXX. Inquiries should
NOT be directed to the Court.


       QUESTIONS? CALL 1-XXX-XXX-XXXX OR VISIT WWW.GRACECLASSACTION.COM
                                      9
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 42 of 54




                      EXHIBIT C
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 43 of 54




           www.graceclassaction.com   •   1-XXX-XXX-XXXX
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 44 of 54




        If you own or
        owned a non-      Important Notice About a Class Action Lawsuit
      jailbroken Apple
    iPhone 4 or Apple
     iPhone 4S device
      that on April 16,
   2014, had an iOS 6
           or earlier
   operating system,
   and if you were in
    California on that
   date, you could get
    a payment from a
         class action
         settlement.
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 45 of 54




                      EXHIBIT D
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 46 of 54




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN JOSE DIVISION
10

11
   CHRISTINA GRACE and KEN POTTER,             CASE NO. 5:17-cv-00551-LHK-NC
12 Individually and on Behalf of All Others
   Similarly Situated,                         CLASS ACTION
13
                  Plaintiffs,                   PROPOSED ORDER GRANTING
14                                             PRELIMINARY APPROVAL OF CLASS
          vs.                                  ACTION SETTLEMENT
15
   APPLE INC.,                                 Judge: Hon. Lucy H. Koh
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     927637.2                                             Case No. 5:17-cv-00551-LHK-NC
        PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 47 of 54




 1              This matter before the Court is Plaintiffs’ motion for preliminary approval of the proposed

 2 class action settlement. Plaintiffs, individually and on behalf of the proposed settlement class, and

 3 Defendant have entered into a Settlement Agreement that, if approved, would settle the above-

 4 captioned litigation (the “Action”). Having considered the motion, the Settlement Agreement

 5 together with all exhibits and attachments thereto, the record in this matter, and the briefs and

 6 arguments of counsel, the Court finds as follows: On May 7, 2020, this Court heard Plaintiffs

 7 Christina Grace and Ken Potter’s (“Plaintiffs”) motion for preliminary approval of class

 8 settlement. This Court reviewed the motion, including the Settlement Agreement and supporting

 9 declaration of Class Counsel. Based on this review and the findings below, the Court finds good
10 cause to grant the motion.

11 FINDINGS

12              1.     The Court has reviewed the terms of the proposed Settlement Agreement, the

13 exhibits and attachments thereto, Plaintiffs’ motion papers and briefs, and the declaration of

14 counsel. Based on its review of these papers, the Court finds that the Settlement Agreement

15 appears to be the product of serious, informed, non-collusive negotiations conducted with the

16 assistance of United States District Court Magistrate Judge Nathanael Cousins and Judge William

17 H. Cahill (Ret.), over the course of several months. The Court further observes that the Settlement

18 Agreement was entered into after almost three years of litigation, including a motion to dismiss,

19 extensive fact and expert discovery, contested discovery-related motion practice, a motion for

20 class certification, and a motion for summary judgment. The terms of the Settlement Agreement

21 do not improperly grant preferential treatment to any individual within or segment of the

22 Settlement Class and fall within the range of possible approval as fair, reasonable, and adequate.

23              2.     The Email Notice, Long-Form Notice and Postcard Notice (attached to the

24 Settlement Agreement as Exhibits A-C, respectively), and their manner of transmission are

25 reasonably calculated to adequately apprise class members of: (i) the pending lawsuit, (ii) the

26 proposed settlement, and (iii) their rights, including the right to either participate in the settlement,

27 exclude themselves from the settlement, or object to the settlement and thus comply with Rule 23

28 and the principles of due process.

     927637.2                                            2Case No. 5:17-cv-00551-LHK-NC
        PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 48 of 54




 1              3.   Pursuant to the Settlement Agreement, Apple Inc. (“Apple”) has agreed to provide

 2 the requisite notice in compliance with 28 U.S.C. § 1715(b).

 3 IT IS ORDERED THAT

 4              1.   S          A           . The Settlement Agreement, including the Email Notice,

 5 Long-Form Notice, Postcard Notice and Application for Inclusion in Class, attached to the

 6 Settlement Agreement as Exhibits A-C and E, respectively, are approved.1

 7              2.   A                  S          A                      P              C     N      .

 8 Pursuant to the Settlement Agreement, the Parties have designated Epiq Systems, Inc. as the

 9 Settlement Administrator. The Settlement Administrator shall perform all the duties of the
10 Settlement Administrator set forth in the Settlement Agreement. Defendant, through the

11 Settlement Administrator, will notify Class Members of the settlement in the manner specified in

12 paragraphs 6 et seq. of the Settlement Agreement. Notice shall be disseminated no later than 30

13 days after the entry of this Order (“Notice Date”).

14              3.   C         S            A       . Class Members for whom Apple has contact

15 information and who do not timely submit a valid request for exclusion, will automatically receive

16 an electronic or paper settlement check. Those Class Members who do not receive direct notice

17 must complete an Application for Inclusion in the Settlement Class and submit it to the Settlement

18 Administrator no later than 60 days after the Notice Date in order to be eligible to receive an

19 award under the Settlement Agreement.

20              4.   O              S           . Any Class Member who has not submitted a timely

21 written Request for Exclusion pursuant to paragraph 6 below and who wishes to object to the

22 fairness, reasonableness, or adequacy of the Settlement Agreement must file a written objection

23 with the Clerk of the Court no later than 60 days from the Notice Date (“Objection and Exclusion

24 Deadline”). Any written objection must: (1) identify the case name and number, Grace et al. v.

25 Apple Inc., Case No. 5:17-cv-00551-LHK-NC; (2) include the full name, address, telephone

26

27   1
      Non-substantive changes, such as typographical errors, can be made to the notice documents and
     Application for Inclusion in Settlement Class by agreement of the Parties without leave of Court.
28

     927637.2                                          3   Case No. 5:17-cv-00551-LHK-NC
         PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 49 of 54




 1 number, and email address of the person objecting; (3) include the full name, address, telephone

 2 number, and email address of the objector’s counsel (if the objector is represented by counsel);

 3 and (4) state whether the objection applies only to the objector, to a specific subset of the class, or

 4 to the entire class, and the grounds for the objection. Delivery, if submitted through ECF, must be

 5 completed by 11:59 p.m. PST on the day of Objection and Exclusion Deadline. If submitted by

 6 U.S. mail or other mail services, the objection must be postmarked by the Objection and Exclusion

 7 Deadline. In the event that a postmark is illegible or unavailable, the date of mailing shall be

 8 deemed to be three days prior to the date that the Court scans the Objection into the electronic case

 9 docket.
10              5.   F         O          S           . Class Members who fail to object to the

11 Settlement Agreement in the manner specified above shall: (i) be deemed to have waived any

12 objection to the Settlement Agreement; (ii) be foreclosed from making any objection to the

13 Agreement and proposed Settlement by appearing at the Final Fairness Hearing; and (iii) be

14 foreclosed from making any objection through appeal, collateral attack, or otherwise.

15              6.   R           E         . Class Members may elect to not be part of the Class and

16 not be bound by this Settlement Agreement. To request to be excluded from the Settlement, Class

17 Members must timely submit a written request for exclusion. The request for exclusion must be

18 sent by postal mail to the Settlement Administrator. To be excluded from the Settlement, the

19 request for exclusion must be received by the Objection and Exclusion Deadline, which is 60 days

20 after the Notice Date. Any person or entity who falls within the definition of the Settlement Class

21 and who validly and timely requests exclusion from the Settlement shall not be a Settlement Class

22 Member; shall not be bound by the Settlement Agreement; shall not be eligible to apply for any

23 benefit under the terms of the Settlement Agreement; and shall not be entitled to submit an

24 Objection to the Settlement.

25              7.   C               S            C     . The Court finds that the proposed Settlement

26 Class definition is consistent with the Class previously certified (Dkt. No. 269) and therefore

27 meets the requirements of Federal Rule of Civil Procedure 23 for the reasons set forth in the Order

28 Granting in Part and Denying in Part Motion for Class Certification (Dkt. No. 269). Class

     927637.2                                          4  Case No. 5:17-cv-00551-LHK-NC
        PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 50 of 54




 1 Representatives Christina Grace and Ken Potter are appointed as Settlement Class Representatives

 2 to implement the settlement in accordance with the Settlement Agreement. Class Counsel Jill M.

 3 Manning, Daniel L. Warshaw, David F.E. Tejtel, and John Austin Curry, on behalf of their firms,

 4 shall continue to serve as Class Counsel.

 5              8.    T             . If this Settlement Agreement terminates for any reason, this Action

 6 will revert to its previous status in all respects as it existed immediately before the Parties executed

 7 the Settlement Agreement. This Order will not waive or otherwise impact the Parties rights or

 8 arguments.

 9              9.    M             F   ,E        ,     S        A         No later than 46 days after the
10 Notice Date, Plaintiffs shall file their Motion for Fees, Expenses, and Incentive Awards. Plaintiffs

11 shall be permitted to file a reply to any objections to their request for fees, expenses, or service

12 awards on or before 35 days before the Fairness Hearing.

13              10.   F     A           H       . The Court will hold a Final Approval Hearing on

14 _____________, 2020, at 1:30 p.m. in Courtroom 8, 4th Floor, of the Northern District of

15 California, 280 South 1st Street, San Jose, CA 95113.

16              11.   At the Final Approval Hearing, the Court will consider whether: (a) the Settlement

17 is fair, reasonable, and adequate; (b) the Settlement Class should be finally certified; (c) a final

18 judgment should be entered; (d) Class Counsel’s motion for attorneys’ fees and costs should be

19 granted; and (e) the Service Payments sought for Settlement Class Representatives should be

20 awarded.

21              12.   The Court reserves the right to continue the date of the Final Approval hearing

22 without further notice to Settlement Class Members.

23              13.   If that occurs, the updated hearing date shall be posted on the Settlement Website.

24 Other than the Settlement Website posting the Parties will not be required to provide any

25 additional notice to Class Members.

26              14.   S         D           D         . All discovery and pretrial and trial proceedings and

27 deadlines are vacated until further notice from the Court, except for such actions as are necessary

28 to implement the Settlement Agreement and this Order.

     927637.2                                             Case No. 5:17-cv-00551-LHK-NC
                                                            5
        PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 51 of 54




 1              For the reasons set forth above, the Court GRANTS Plaintiffs’ motion for preliminary

 2 approval.

 3

 4 DATED: May ___, 2020

 5

 6
                                                     Hon. Lucy H. Koh
 7                                                   United States District Court Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     927637.2                                           6 Case No. 5:17-cv-00551-LHK-NC
        PROPOSED ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 52 of 54




                      EXHIBIT E
Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 53 of 54




                        Grace et al. v. Apple Inc.
        Case 5:17-cv-00551-LHK Document 414-1 Filed 04/27/20 Page 54 of 54




First Name                          Last Name

Mailing Address 1                   Mailing Address 2

City                                State       Zip Code


Email Address


                       ☐☐☐☐☐☐☐☐☐☐☐☐




         ☐




       Type Your Name Here to Sign Your Application
